May 1, 2013 THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. Supplement to Summary and Statutory Prospectuses dated May 1, 2013 The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation ("Mellon Capital"), an affiliate of The Dreyfus Corporation.
